EMPLOYMENT AGREEMENT

﻿

﻿

This Employment Agreement (this “Agreement”) is made as of April 3, 2019,
between Timothy Brackney (“Executive”) and Resources Connection, Inc. (the
“Company”).   

RECITALS

WHEREAS, the Company desires to establish its right to the services of Executive
in the capacities described below, on the terms and conditions hereinafter set
forth, and Executive is willing to accept such employment on such terms and
conditions.     

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and promises set forth
herein, the parties agree as follows:

1. RETENTION

The Company does hereby hire, engage, and employ Executive as President & Chief
Operating Officer, of the Company during the Period of Employment (as defined in
Section 3), and Executive does hereby accept and agree to such hiring,
engagement, and employment, on the terms and conditions expressly set forth in
this Agreement.    As of the Effective Date (as defined below), this Agreement
supersedes and replaces, in its entirety, the prior Employment Agreement that
Executive entered into with the Company dated October 5, 2018.   

2. DUTIES

During the Period of Employment (as defined in Section 3), Executive shall serve
the Company in such position fully, diligently, competently, and in conformity
with the provisions of this Agreement, directives of the Chief Executive Officer
and the Board of Directors of the Company (the “Board”), and the corporate
policies of the Company as they presently exist, and as such policies may be
amended, modified, changed, or adopted during the Period of Employment.  In this
position, Executive shall report to the Chief Executive Officer.  If requested
by the Company, Executive shall also serve as a member of the Board and any
Board committees without additional compensation.

Throughout the Period of Employment, Executive shall devote his full business
time, energy, and skill to the performance of  his duties for the Company,
vacations and other leave authorized under this Agreement excepted.  The
foregoing notwithstanding, Executive shall be permitted to (i) engage in
charitable and community affairs, and (ii) to make investments of any character
in any business or businesses and to manage such investments (but not be
involved in the day-to-day operations of any such business); provided, in each
case, and in the aggregate, that such activities do not interfere with the
performance of Executive’s duties hereunder or conflict with the provisions of
Sections 14 and 15, and further provided that Executive shall not serve as a
director of any other publicly traded entity without gaining the consent of the
Chief Executive Officer and the Corporate Governance and Nominating Committee of
the Board prior to the commencement of such service.





 

 

--------------------------------------------------------------------------------

 

Executive shall exercise due diligence and care in the performance of
 his duties for and the fulfillment of  his obligations to the Company under
this Agreement.

During the Period of Employment, the Company shall furnish Executive with
office, secretarial and other facilities and services as are reasonably
necessary or appropriate for the performance of Executive’s duties hereunder and
consistent with  his position as a President & Chief Operating Officer of the
Company.

Executive hereby represents to the Company that the execution and delivery of
this Agreement by Executive and the Company and the performance by Executive of
Executive’s duties hereunder shall not constitute a breach of, or otherwise
contravene, the terms of any employment or other agreement or policy to which
Executive is a party or otherwise bound.

3. PERIOD OF EMPLOYMENT

The “Period of Employment” shall, unless sooner terminated as provided herein,
be three (3) years commencing on April 3, 2019 (the “Effective Date”) and ending
with the close of business on April 2, 2022.  Notwithstanding the preceding
sentence, commencing with April 3, 2022, and on each April 3 thereafter (each an
“Extension Date”), the Period of Employment shall be automatically extended for
an additional one-year period, unless the Company or Executive provides the
other party hereto sixty (60) days’ prior written notice before the next
scheduled Extension Date that the Period of Employment shall not be so extended
(the “Non-Extension Notice”).  The term “Period of Employment” shall include any
extension that becomes applicable pursuant to the preceding sentence.  In all
cases, the Period of Employment is subject to termination pursuant to Sections
6, 7 and 8 below.

1. COMPENSATION

BASE SALARY.  During the Period of Employment, the Company shall pay Executive,
and Executive agrees to accept from the Company, in payment for his services, a
base salary of five hundred thousand dollars ($500,000) per year (“Base
Salary”), payable in accordance with the Company’s general payroll practices in
effect from time to time (but in no event less frequently than in monthly
installments).  The determination of whether Executive’s Base Salary will be
upwardly adjusted is within the sole and absolute discretion of the Chief
Executive Officer in consultation with the Board (or a committee of the Board).

ANNUAL INCENTIVE COMPENSATION.  During the Period of Employment, Executive shall
be entitled to participate in any annual incentive or bonus plan or plans
maintained by the Company for the executive officers of the Company generally,
in accordance with the terms, conditions, and provisions of each such plan as
the same may be changed, amended, or terminated, from time to time in the
discretion of the Board, or its designated committee.    

EQUITY COMPENSATION.  During the Period of Employment, Executive shall be
eligible to receive grants of stock options, restricted stock, stock
appreciation rights, or other equity compensation on such terms and conditions
as determined from time to time in the discretion of the Board, or a designated
committee thereof.    





 

 

--------------------------------------------------------------------------------

 

Upon (or as may be necessary to give effect to such acceleration, immediately
prior to) the occurrence of an event described in Section 7.2 of the Company’s
2004 or 2014 Performance Incentive Plan, as applicable,  all of Executive’s
then-outstanding and otherwise unvested outstanding equity awards granted by the
Company shall be deemed immediately vested, notwithstanding any other provision
of the applicable plans or award documentation to the contrary. 

2. BENEFITS

HEALTH AND WELFARE.  During the Period of Employment, Executive shall be
entitled to participate in all health and welfare benefit plans and programs and
all retirement, deferred compensation and similar plans and programs generally
made available by the Company to all other executive officers of the Company as
in effect from time to time, subject to any restrictions specified in such plans
and programs.

FRINGE BENEFITS.  During the Period of Employment, Executive shall be entitled
to participate in all fringe benefit plans and programs generally made available
by the Company to all other executive officers of the Company as in effect from
time to time, subject to any restrictions specified in such plans and programs.

PERSONAL TIME OFF AND OTHER LEAVE.  Executive shall be entitled to such amounts
of paid personal time off and other leave, as from time to time may be allowed
by the Company to the Company’s executive officers generally or as approved by
the Board specifically, or as required by law.  Any personal time off is to be
scheduled and taken in accordance with the Company’s standard policies
applicable to such personnel. 

BUSINESS EXPENSES. During the Period of Employment, reasonable business expenses
incurred by Executive in the performance of Executive’s duties hereunder shall
be reimbursed by the Company in accordance with the Company’s business expense
reimbursement policies as in effect from time to time.  At the latest,
reimbursement shall be made on or before the last day of Executive’s taxable
year following the taxable year in which the expense was incurred.  Executive
agrees to provide prompt documentation of such expenses in order to facilitate
the timely reimbursement of same.  The amount of expenses eligible for
reimbursement during any taxable year of Executive shall not affect the expenses
eligible for reimbursement in any other taxable year of Executive. 

AUTOMOBILE.  To the extent provided to other executive officers of the Company,
during the Period of Employment, Executive shall be entitled to receive an
automobile allowance of $15,000 annually for expenses associated with the
operation and maintenance of such automobile.

3. DEATH OR DISABILITY

DEFINITION OF PERMANENTLY DISABLED AND PERMANENT DISABILITY.  For purposes of
this Agreement, the terms “Permanently Disabled” and “Permanent Disability”
shall mean Executive’s inability, because of physical or mental illness or
injury, to perform substantially all of  his customary duties pursuant to this
Agreement, even with a reasonable accommodation, and the continuation of such
disabled condition for a period



 

 

--------------------------------------------------------------------------------

 

of ninety (90) continuous days, or for not less than one hundred eighty (180)
days during any continuous twenty-four (24) month period.  Whether Executive is
Permanently Disabled shall be certified to the Company by a Qualified Physician
(as hereinafter defined).  The determination of the individual Qualified
Physician shall be binding and conclusive for all purposes.  As used herein, the
term “Qualified Physician” shall mean any medical doctor who is licensed to
practice medicine in the State of Executive’s residence.  Executive and the
Company may in any instance, and in lieu of a determination by a Qualified
Physician, agree between themselves that Executive is Permanently Disabled.  The
terms “Permanent Disability” and “Permanently Disabled” as used herein may have
meanings different from those used in any disability insurance policy or program
maintained by Executive or the Company.

VESTING ON DEATH OR DISABILITY.  Upon any termination of the Period of
Employment and Executive’s employment hereunder by reason of Executive’s death
or Permanent Disability, as defined in Section 6(a), any then-outstanding and
otherwise unvested stock options, restricted stock and any other equity or
equity-based awards granted by the Company to the Executive shall thereupon
automatically be deemed vested and remain exercisable for the lesser of three
years or the term of the award, notwithstanding any other provision of this
Agreement or applicable plans but subject to the Company’s ability to terminate
the awards in a change in control or similar circumstances pursuant to the
applicable plan and award agreements. 

TERMINATION DUE TO DEATH OR DISABILITY.  If Executive dies or becomes
Permanently Disabled during the Period of Employment, the Period of Employment
and Executive’s employment shall automatically cease and terminate as of the
date of Executive’s death or the date of Permanent Disability (which date shall
be determined by the Qualified Physician or by agreement, under Section 6(a)
above, and referred to as the “Disability Date”), as the case may be.  In the
event of the termination of the Period of Employment and Executive’s employment
hereunder due to Executive’s death or Permanent Disability, Executive or
 his estate shall be entitled to receive:

a lump sum cash payment, payable within ten (10) business days
after  termination of Executive’s employment, equal to the sum of (x) any
accrued but unpaid Base Salary as of the date of Executive’s termination of
employment hereunder and (y) any earned but unpaid annual incentive compensation
in respect of the most recently completed fiscal year preceding Executive’s
termination of employment hereunder (the “Earned/Unpaid Annual Bonus”); and

a pro-rated portion of the target annual incentive compensation, if any, that
Executive would have been entitled to receive pursuant to Section 4(b) in
respect of the fiscal year in which termination of Executive’s employment
occurs, based upon the percentage of such fiscal year that shall have elapsed
through the date of Executive’s termination of employment, payable when such
annual incentive would otherwise have been payable had Executive’s employment
not terminated.     

Notwithstanding any other provision of this Agreement, following such
termination of Executive’s employment due to Executive’s death or Permanent
Disability, except as set forth in Sections 6(b) and 6(c), and except for
Executive’s rights (if any) under the plans, arrangements



 

 

--------------------------------------------------------------------------------

 

and programs referenced in Sections 4(b), 4(c) and 5, Executive shall have no
further rights to any compensation or other benefits under this Agreement.

﻿

In the event Executive’s employment is terminated on account of Executive’s
Permanent Disability, he shall, so long as  his Permanent Disability continues,
remain eligible for all benefits provided under any long-term disability
programs of the Company in effect at the time of such termination, subject to
the terms and conditions of any such programs, as the same may be changed,
modified, or terminated for or with respect to all executive officers of the
Company.

﻿

4. TERMINATION BY THE COMPANY

TERMINATION FOR CAUSE.  The Company may, by providing written notice to
Executive, terminate the Period of Employment and Executive’s employment
hereunder for Cause at any time.  The term “Cause” for purpose of this Agreement
shall mean:

(i)



Executive’s conviction of or entrance of a plea of guilty or nolo contendere to
a felony; or

(ii)



Executive is engaging or has engaged in material fraud, material dishonesty, or
another act of willful misconduct in connection with the business affairs of the
Company; or

(iii)



Conviction of criminal theft, embezzlement, or other criminal misappropriation
of funds by Executive from the Company; or

Executive’s continued and substantial failure to perform the duties hereunder
(other than as a result of total or partial incapacity due to physical illness),
which failure is not cured within thirty (30) days following written notice by
the Company to Executive of such failure; provided, however, that (A) it shall
not be Cause if Executive is making good faith efforts to perform duties and (B)
this provision shall not apply to any qualitative dissatisfaction by the Company
with Executive’s performance of  his duties hereunder; or

Executive’s continued breach of the provisions of Sections 14 and/or 15 of this
Agreement, or any material breach by Executive of any other agreement Executive
has with the Company or Company policy that applies to Executive,  which breach,
if capable of being cured, is not cured within thirty (30) days following
written notice by the Company to Executive of such breach.

If Executive’s employment is terminated for Cause, the termination shall take
effect on the effective date (pursuant to Section 27) of written notice of such
termination to Executive.  A determination by the Board that Cause exists shall
be effective only if approved at a Board meeting (in person or telephonic) by at
least a majority of the Board (not counting the Executive if he is then a member
of the Board).  The Executive is entitled to be present (with counsel) at such
meeting and respond to any basis that may be asserted as constituting Cause (a
summary of



 

 

--------------------------------------------------------------------------------

 

which shall be supplied to the Executive in writing at least ten (10) days
before any such meeting). 

In the event of the termination of the Period of Employment and Executive’s
employment hereunder due to a termination by the Company for Cause, then
Executive shall be entitled to receive:  (i) a lump sum cash payment, payable
within ten (10) business days after termination of Executive’s employment equal
to the sum of (A) accrued but unpaid Base Salary as of the date of termination
of Executive’s employment hereunder (including any accrued but unpaid personal
time off) and (B) any Earned/Unpaid Annual Bonus in respect of the most recently
completed fiscal year preceding termination of Executive’s employment
hereunder. 

Notwithstanding any other provision of this Agreement, following such
termination of Executive’s employment due to termination by the Company for
Cause, except as set forth in this Section 7(a), Executive shall have no further
rights to any compensation or other benefits under this Agreement.

If the Company attempts to terminate Executive’s employment pursuant to this
Section 7(a) and it is ultimately determined that the Company lacked Cause, in
addition to any other non-contractual remedies Executive may have, the
provisions of Section 7(b) shall apply and Executive shall be entitled to
receive the payments called for by Section 7(b).

TERMINATION WITHOUT CAUSE.  The Company may, with or without reason, terminate
the Period of Employment and Executive’s employment hereunder without Cause at
any time, by providing Executive written notice of such termination.  In the
event of the termination of the Period of Employment and Executive’s employment
hereunder due to a termination by the Company without Cause (other than due to
Executive’s death or Permanent Disability), then Executive shall be entitled to
receive:

a lump sum cash payment, payable within sixty  (60) days after termination of
Executive’s employment equal to the sum of (A) any accrued but unpaid Base
Salary as of the date of Executive’s termination of employment hereunder
(including any accrued but unpaid personal time off), (B) the Earned/Unpaid
Annual Bonus, if any, and (C) an amount equal to three and one-half (3.5) times
the then current Base Salary;    

any remaining unvested stock options, restricted stock and any other equity or
equity-based awards granted by the Company to the Executive shall thereupon
automatically be deemed vested and remain exercisable for the duration of the
term of such award, notwithstanding any other provision of this Agreement or
applicable plans (but subject to the Company’s ability to terminate the awards
in a change in control or similar circumstances pursuant to the applicable plan
and award agreements); and  

continued participation in the Company’s group health insurance plans, if
currently offered, or a lump sum payment to procure substantially similar health
care coverage on a public or private exchange until the earlier of (A) the
expiration of the eighteen (18) months from the effective date of termination or
(B) Executive’s eligibility for financial support in a group health plan of a
subsequent employer or entity for which Executive provides consulting services; 



 

 

--------------------------------------------------------------------------------

 

provided, however, that the amount otherwise payable to Executive pursuant to
Section 7(b)(i)(C) shall be reduced by the amount of any cash severance or
termination benefits paid to Executive under any other severance plan, severance
program or severance arrangement of the Company and its affiliates (but not
reduced by any other payment to Executive whatsoever, including (without
limitation) any payment by the Company or any affiliate of the Company in
consideration of stock or any other property). 

Notwithstanding any other provision of this Agreement, following such
termination of Executive’s employment due to termination by the Company without
Cause, except as set forth in this Section 7(b), Executive shall have no further
rights to any compensation or other benefits under this Agreement.

As a condition precedent to any Company obligation to the Executive pursuant to
this Section 7(b), the Executive shall, upon or promptly (and in all events
within twenty-one (21) days unless a forty-five (45) day period is required
under applicable law, in which case the period shall be forty-five (45) days)
following  his last day of employment with the Company, provide the Company with
a valid, executed, written release of claims in a form provided by the Company
and such release shall have not been revoked by the Executive pursuant to any
revocation rights afforded by applicable law.  The Company shall have no
obligation to make any payment to the Executive pursuant to Section 7(b) unless
and until the release contemplated by this Section 7(b) becomes irrevocable by
the Executive in accordance with all applicable laws, rules and regulations.  If
the maximum period of time in which Executive has to consider and revoke such
release spans two different calendar years, payment of the applicable benefits
shall (to the extent required in order to avoid any tax, penalty or interest
under Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”)) be made in the second of those two years. 

5. TERMINATION BY EXECUTIVE

TERMINATION WITHOUT GOOD REASON.  Executive shall have the right to terminate
the Period of Employment and Executive’s employment hereunder at any time
without Good Reason (as defined below) upon thirty (30) days prior written
notice of such termination to the Company.  Any such termination by the
Executive without Good Reason shall be treated for all purposes of this
Agreement as a termination by the Company for Cause and the provisions of
Section 7(a) shall apply.

TERMINATION WITH GOOD REASON.  The Executive may terminate the Period of
Employment and resign from employment hereunder for “Good Reason” if any of the
following occur without Executive’s consent:

(i)if the Company fails to provide Executive with the compensation and benefits
called for by this Agreement; or

(ii)if the Company materially diminishes Executive’s authority, duties,
responsibilities (other than an assignment of Executive’s authority, duties, or
responsibilities to the Chief Executive Officer), or

(iii)if the Company materially breaches any provision of this Agreement;





 

 

--------------------------------------------------------------------------------

 



provided, however, that none of the events described above shall constitute Good
Reason unless Executive shall have notified the Company in writing describing
the event(s) which constitute Good Reason within sixty (60) days of the initial
existence of such event(s) and then only if the Company shall have failed to
cure such event within thirty (30) days after the Company’s receipt of such
written notice; and provided, further, that in all events the termination of the
Executive’s employment with the Corporation shall not constitute a termination
for Good Reason unless such termination occurs not more than one (1) year
following the initial existence of the event(s) claimed to constitute Good
Reason.

Any such termination by Executive for Good Reason shall be treated for all
purposes of this Agreement as a termination by the Company without Cause and the
provisions of Section 7(b) shall apply; provided, however, that if Executive
attempts to resign for Good Reason pursuant to this Section 8(b) and it is
ultimately determined that Good Reason did not exist, Executive shall be deemed
to have resigned from employment without Good Reason and the provisions of
Section 8(a) and, by reference therein, the provisions of Section 7(a), shall
apply.

6. EXCLUSIVE REMEDY

Executive agrees that the payments contemplated by this Agreement shall
constitute the exclusive and sole contract remedy for any termination of his
employment and Executive covenants not to assert or pursue any other contractual
remedies, at law or in equity, with respect to any termination of employment.

7. EXPIRATION OF PERIOD OF EMPLOYMENT

(a)ELECTION NOT TO EXTEND PERIOD OF EMPLOYMENT.  If either party elects not to
extend the Period of Employment pursuant to Section 3, unless Executive’s
employment is earlier terminated pursuant to Sections 6, 7 or 8, termination of
Executive’s employment hereunder shall be deemed to occur on the close of
business on the day immediately preceding the anniversary of the next Extension
Date following the delivery of the Non-Extension Notice pursuant to Section
3.  If the Company elects not to extend the Period of Employment, Executive’s
termination will be treated for all purposes under this Agreement as a
termination by the Company without Cause under Section 7(b); provided, however,
that the applicable lump sum payment due pursuant to a non-renewal shall be
one (1) times Executive’s then current Base Salary only rather than three and
one-half (3.5) times Executive’s then current Base Salary, as set forth in
7(b)(i)(C).  If Executive elects not to extend the Period of Employment,
Executive’s termination will be treated for all purposes under this Agreement as
a termination by Executive without Good Reason under Section 8(a).

(b)CONTINUED EMPLOYMENT BEYOND EXPIRATION OF PERIOD OF EMPLOYMENT.  If either
party elects not to extend the Period of Employment pursuant to Section 3, but
the parties want to continue Executive’s employment without a written contract,
such continued employment will be at will and shall not be deemed to extend any
of the provisions of this Agreement.  At such time, Executive’s employment may
thereafter be terminated at will by either Executive or the Company; provided,
however, that the provisions of



 

 

--------------------------------------------------------------------------------

 

Sections 14, 15 and 16 shall survive any termination of this Agreement or
Executive’s termination of employment hereunder.



8. POSSIBLE BENEFIT REDUCTION

Notwithstanding anything else contained herein to the contrary, to the extent
that any payment, distribution, transfer or other benefit of any type to or for
Executive by the company or any of its parents, subsidiaries or other
affiliates, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise (including, without limitation, any
accelerated vesting of stock options or other equity-based awards granted by the
Company or any of its parents, subsidiaries or other affiliates pursuant to the
Agreement or otherwise) (collectively, the “Total Payments”) is or will be
subject to the excise tax imposed under Section 4999 of the Code (the “Excise
Tax”), then the Total Payments shall be reduced (but not below zero) so that the
maximum amount of the Total Payments (after reduction) shall be one dollar
($1.00) less than the amount which would cause the Total Payments to be subject
to the excise tax imposed by Section 4999 of the Code; provided that such
reduction in Total Payments shall be made only if the reduction results in the
receipt by Executive, on an after-tax basis, of a greater amount of Total
Payments compared to the amount of Total Payments that Executive would receive,
on an after-tax basis (for the purposes of clarity), taking into account
Executive’s payment of the Excise Tax and any similar taxes due from Executive,
if he received the full amount of the Total Payments.  If such a reduction is
required, and unless Executive has otherwise notified the Company of the order
in which benefits are to be reduced and such instructions from Executive do not
result in any tax, penalty or interest pursuant to Section 409A of the Code, the
Company shall reduce the Total Payments in the following order: (i) reduction of
any cash severance; (ii) reduction of any accelerated vesting of equity awards
other than stock options; (iii) reduction of accelerated vesting of stock
options; and (iv) reduction of other Total Payments.

1. CONSISTENT TREATMENT

If compensation or benefits plans, programs or arrangements are offered to other
executive officers of the Company generally, the Executive shall have the right
to participate in such plans, programs and arrangement on a basis not less
favorable to the Executive than the terms and conditions of such plans, programs
and arrangements generally applicable to the other executive officers of the
Company generally. 

2. MEANS AND EFFECT OF TERMINATION

Any termination of Executive’s employment under this Agreement shall be
communicated by written notice of termination from the terminating party to the
other party.  The notice of termination shall indicate the specific provision(s)
of this Agreement relied upon in effecting the termination and shall set forth
in reasonable detail the facts and circumstances alleged to provide a basis for
termination, if any such basis is required by the applicable provision(s) of
this Agreement.

﻿

﻿



 

 

--------------------------------------------------------------------------------

 

9. RESTRICTIVE COVENANTS

Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its affiliates and accordingly agrees as follows:

During the period of Executive’s employment by the Company, Executive will not,
directly or indirectly, (i) engage in any business for Executive’s own account
that competes with the business of the Company or its affiliates (including,
without limitation, businesses which the Company or its affiliates have specific
plans to conduct in the future and as to which Executive is aware of such
planning), (ii) enter the employ of, or render any services to, any person
engaged in any business that competes with the business of the Company or its
affiliates, (iii) acquire a financial interest in any person engaged in any
business that competes with the business of the Company or its affiliates,
directly or indirectly, as an individual, partner, shareholder, officer,
director, principal, agent, trustee or consultant.  During the period of
Executive’s employment by the Company and for a period of twelve (12) months
thereafter (the “Restricted Period”), Executive will not, directly or
indirectly, interfere with business relationships (whether formed before or
after the date of this Agreement) between the Company or any of its affiliates
and clients, customers, suppliers, partners, members or investors of the Company
or its affiliates, except as he is entitled under applicable law.

Notwithstanding anything to the contrary in this Agreement, Executive may,
directly or indirectly, own, solely as an investment, securities of any person
engaged in the business of the Company or its affiliates which are publicly
traded on a national or regional stock exchange or on an over-the-counter market
if Executive (i) is not a controlling person of, or a member of a group which
controls, such person and (ii) does not, directly or indirectly, own five
percent (5%) or more of any class of securities of such person.

During the Restricted Period, Executive will not, directly or indirectly,
solicit or encourage any employee or consultant of the Company or its affiliates
to leave the employment of the Company or its affiliates.

During the Restricted Period, given his access to and knowledge of the Company’s
proprietary and confidential information, client lists, business strategy and
pricing, among other proprietary knowledge, Executive will not use or disclose
confidential information to directly or indirectly solicit or encourage to cease
to work with the Company or its affiliates any clients or potential clients of
the Company or its affiliates.

It is expressly understood and agreed that although Executive and the Company
consider the restrictions contained in this Section 14 to be reasonable, if a
final determination is made by an arbitrator or court of competent jurisdiction
that the time or territory or any other restriction contained in this Agreement
is an unenforceable restriction against Executive, the provisions of this
Agreement shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable.  Alternatively, if any
arbitrator or court of competent jurisdiction finds that any restriction
contained in this Agreement is unenforceable, and such restriction cannot be
amended so as to make it enforceable, such finding shall not affect the
enforceability of any of the other restrictions contained herein.





 

 

--------------------------------------------------------------------------------

 

This Section 14 controls in the event of any conflict or inconsistency with any
provision of the Confidentiality Agreement (as defined in Section 15(c)). 

10. CONFIDENTIALITY.

Executive will not at any time (whether during or after his employment with the
Company), unless compelled by lawful process, disclose or use for his own
benefit or purposes or the benefit or purposes of any other person, firm,
partnership, joint venture, association, corporation or other business
organization, entity or enterprise other than the Company and any of its
subsidiaries or affiliates, any trade secrets, or other confidential data or
information relating to customers, development programs, costs, marketing,
trading, investment, sales activities, promotion, credit and financial data,
manufacturing processes, financing methods, plans, or the business and affairs
of the Company generally, or of any subsidiary or affiliate of the Company;
provided that the foregoing shall not apply to information which is not unique
to the Company or which is generally known to the industry or the public other
than as a result of Executive’s breach of this covenant. 

Executive agrees that upon termination of his employment with the Company for
any reason, he will return to the Company immediately all memoranda, books,
papers, plans, information, letters and other data, and all copies thereof or
therefrom, in any way relating to the business of the Company and its
affiliates, except that he may retain personal notes, notebooks and diaries that
do not contain confidential information of the type described in the preceding
sentence.  Executive further agrees that he will not retain or use for his
account at any time any trade names, trademark or other proprietary business
designation used or owned in connection with the business of the Company or its
affiliates.

Executive executed a Confidentiality, Inventions and Non-Solicitation Agreement
dated October 5, 2018 (the “Confidentiality Agreement”).  Executive agrees that
he has complied with the Confidentiality Agreement.  The Confidentiality
Agreement continues in effect in accordance with its terms, as modified by
Sections  14 and 15(d) below.

Nothing in this Agreement or in the Confidentiality Agreement limits Executive’s
right (i) to discuss the terms, wages, and working conditions of the Executive’s
employment to the extent permitted and/or protected by applicable labor laws,
(ii) to report confidential information in a confidential manner either to a
federal, state or local government official or to an attorney where such
disclosure is solely for the purpose of reporting or investigating a suspected
violation of law, or (iii) to disclose confidential information in an
anti-retaliation lawsuit or other legal proceeding, so long as that disclosure
or filing is made under seal and Executive does not otherwise disclose such
confidential information, except pursuant to court order.  The Company
encourages Executive, to the extent legally permitted, to give the Company the
earliest possible notice of any such report or disclosure.  In addition,
Executive may truthfully respond to a lawful and valid subpoena or other legal
process but shall give the Company the earliest possible notice thereof, and
shall, as much in advance of the return date as possible, make available to the
Company and its counsel the documents and other information sought and shall
assist such counsel in resisting or otherwise responding to such process.  In
addition, nothing in this Agreement or in the Confidentiality Agreement shall
limit or restrict in any way the Executive’s immunity from liability for
disclosing the Company’s trade secrets as



 

 

--------------------------------------------------------------------------------

 

specifically permitted by 18 U.S. Code Section 1833, which provides, in
pertinent part, as follows:

“(b) Immunity From Liability For Confidential Disclosure Of A Trade Secret To
The Government Or In A Court Filing.

(1) Immunity. An individual shall not be held criminally or civilly liable under
any Federal or State trade secret law for the disclosure of a trade secret that
(A) is made (i) in confidence to a Federal, State, or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (B) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal.

(2) Use of Trade Secret Information in Anti-Retaliation Lawsuit. An individual
who files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the trade secret to the attorney of the individual
and use the trade secret information in the court proceeding, if the individual
(A) files any document containing the trade secret under seal; and (B) does not
disclose the trade secret, except pursuant to court order.”

This Section 15(d) controls in the event of any inconsistency or conflict with
any other provision of this Agreement or of the Confidentiality Agreement.

11. SPECIFIC PERFORMANCE

Executive acknowledges and agrees that the Company’s remedies at law for a
breach or threatened breach of any of the provisions of Section 14 or Section 15
would be inadequate and, in recognition of this fact, Executive agrees that, in
the event of such a breach or threatened breach, in addition to any remedies at
law, the Company, without posting any bond, shall be entitled to obtain
equitable relief in the form of specific performance, temporary restraining
order, temporary or permanent injunction or any other equitable remedy which may
then be available.

12. ASSIGNMENT

This Agreement is personal in its nature and neither of the parties hereto
shall, without the consent of the other, assign or transfer this Agreement or
any rights or obligations hereunder; provided, however, that, in the event of a
merger, consolidation, or transfer or sale of all or substantially all of the
assets of the Company with or to any other individual(s) or entity, this
Agreement shall, subject to the provisions hereof, be binding upon and inure to
the benefit of such successor and such successor shall discharge and perform all
the promises, covenants, duties, and obligations of the Company hereunder.

13. GOVERNING LAW

This Agreement and the legal relations hereby created between the parties hereto
shall be governed by and construed under and in accordance with the internal
laws of the State of California, without regard to conflicts of laws principles
thereof.



 

 

--------------------------------------------------------------------------------

 

14. ENTIRE AGREEMENT

This Agreement embodies the entire agreement of the parties hereto respecting
the matters within its scope.  This Agreement supersedes all prior agreements of
the parties hereto on the subject matter hereof.  Any prior negotiations,
correspondence, agreements, proposals, or understandings relating to the subject
matter hereof shall be deemed to be merged into this Agreement and to the extent
inconsistent herewith, such negotiations, correspondence, agreements, proposals,
or understandings shall be deemed to be of no force or effect.  There are no
representations, warranties, or agreements, whether express or implied, or oral
or written, with respect to the subject matter hereof, except as set forth
herein.  Notwithstanding the foregoing, this Agreement is not intended to modify
or extinguish any rights or obligations contained in (i) the Confidentiality
Agreement,  (ii) any stock option, restricted stock or other equity or
equity-based award agreement between Executive and the Company that was executed
prior to the date hereof, other than as provided in Section 4(c) above, or (iii)
any indemnification agreement between Executive and the Company prior to the
date hereof. 

15. POST-TERMINATION COOPERATION

Executive agrees that following the termination of his employment for any
reason, he shall reasonably cooperate if and as requested by the Company at
mutually convenient times in the orderly transition of his former duties and in
the Company’s defense against any threatened or pending litigation or in any
investigation or proceeding by any governmental agency or body that relates to
any events or actions which occurred during the term of Executive’s employment
with the Company.  The Company shall reimburse Executive for reasonable expenses
incurred by Executive in connection with such cooperation.  Executive shall be
compensated for his time at a mutually agreed upon rate for any services other
than the provision of information to the Company or its counsel and/or
testifying as a witness, which he shall undertake without any compensation.    

16. MODIFICATIONS

This Agreement shall not be modified by any oral agreement, either express or
implied, and all modifications hereof shall be in writing and signed by the
parties hereto.

17. WAIVER

Failure to insist upon strict compliance with any of the terms, covenants, or
conditions hereof shall not be deemed a waiver of such term, covenant, or
condition, nor shall any waiver or relinquishment of, or failure to insist upon
strict compliance with, any right or power hereunder at any one or more times be
deemed a waiver or relinquishment of such right or power at any other time or
times.

18. NUMBER AND GENDER

Where the context requires, the singular shall include the plural, the plural
shall include the singular, and any gender shall include all other genders.

﻿



 

 

--------------------------------------------------------------------------------

 

19. SECTION HEADINGS

The section headings in this Agreement are for the purpose of convenience only
and shall not limit or otherwise affect any of the terms hereof.

20. ATTORNEYS’ FEES

Executive and the Company agree that in any action arising out of this
Agreement, each side shall bear its own attorneys’ fees and costs incurred by it
or  him in connection with such action.

21. SEVERABILITY

In the event that an arbitrator or court of competent jurisdiction determines
that any portion of this Agreement is in violation of any statute or public
policy, then only the portions of this Agreement which violate such statute or
public policy shall be stricken, and all portions of this Agreement which do not
violate any statute or public policy shall continue in full force and
effect.  Furthermore, any order striking any portion of this Agreement shall
modify the stricken terms as narrowly as possible to give as much effect as
possible to the intentions of the parties under this Agreement.

22. NOTICES

All notices under this Agreement shall be in writing and shall be either
personally delivered or mailed postage prepaid, by certified mail, return
receipt requested:

(a)if to the Company:

Attn:  General Counsel

17101 Armstrong Avenue

Irvine, CA 92614

(b)if to Executive, to the Executive at the Executive’s last address reflected
in the Company’s payroll records.

Notice shall be effective when personally delivered, or five (5) business days
after being so mailed.  Any party may alter the address to which communications
or copies are to be sent by giving notice of such change of address in
conformity with the provisions of this Section 27 for the giving of notice.

23. COUNTERPARTS

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument.  This Agreement shall become binding when one or more
counterparts hereof, individually or taken together, shall bear the signatures
of all of the parties hereto reflected hereon as the signatories.  Photographic
or PDF copies of such signed counterparts may be used in lieu of the originals
for any purpose.





 

 

--------------------------------------------------------------------------------

 

﻿

24. WITHHOLDING TAXES

The Company may withhold from any amounts payable under this Agreement such
federal, state and local taxes as may be required to be withheld pursuant to any
applicable law or regulation.

25. SECTION 409A

If the Executive is a “specified employee” within the meaning of Treasury
Regulation Section 1.409A-1(i) as of the date of the Executive’s separation from
service, the Executive shall not be entitled to any payment or benefit pursuant
to Section 6, 7 or 8, as applicable, until the earlier of (i) the date which is
six (6) months after the Executive’s separation from service for any reason
other than death, or (ii) the date of the Executive’s death.  The provision of
this Section 30 shall only apply if, and to the extent, required to avoid the
imputation of any tax, penalty or interest pursuant to Section 409A of the
Code.  Any amounts otherwise payable to the Executive upon or in the six (6)
month period following the Executive’s separation from service that are not so
paid by reason of this Section 30 shall be paid (without interest) as soon as
practicable (and in all events within thirty (30) days) after the date that is
six (6) months after the Executive’s separation from service (or, if earlier, as
soon as practicable, and in all events within thirty (30) days, after the date
of the Executive’s death). 

To the extent that any reimbursements pursuant to Section 5 are taxable to the
Executive, any reimbursement payment due to the Executive pursuant to any such
provision shall be paid to the Executive on or before the last day of the
Executive’s taxable year following the taxable year in which the related
expenses were incurred.  The provision of benefits pursuant to Section 7(b)(iii)
and reimbursements pursuant to Section 5 are not subject to liquidation or
exchange for another benefits and the amount of such benefits and reimbursements
that the Executive receives in one taxable year shall not affect the amount of
such benefits or reimbursements that the Executive receives in any other taxable
year. 

This Agreement is intended to comply with, and avoid any tax, penalty or
interest under Section 409A of the Code, and shall be construed and interpreted
accordingly.  Except for the Company’s withholding right pursuant to Section 29,
Executive shall be responsible for any and all taxes that may result from the
compensation, payments and other benefits contemplated by this Agreement.

26. ARBITRATION

Any non time-barred, legally actionable dispute or controversy between the
Company and Executive in any way arising out of, related to, or connected with
Executive’s employment with or separation from the Company, will be submitted to
final and binding arbitration pursuant to the Federal Arbitration Act (“FAA”),
and to be held in a location that is no more than forty-five (45) miles from the
place where Executive last worked for RGP (unless each party to the arbitration
agrees in writing otherwise), and administered by Judicial Arbitration &
Mediation Services, Inc. (“JAMS”), pursuant to its Arbitration Rules and
Procedures for Arbitration Disputes (which may be found and reviewed at
http://www.jamsadr.com/rules-employment-



 

 

--------------------------------------------------------------------------------

 

arbitration).  The FAA will govern the enforceability, applicability,
interpretation, and implementation of this provision and all procedural issues
connected with conducting the arbitration and enforcing or appealing the
arbitration award.  The arbitration will be held before a sole arbitrator,
selected by mutual agreement of the parties.  If the parties are unable to agree
on an arbitrator, the arbitrator will be selected by striking from a list of
arbitrators supplied by JAMS.  Any and all claims and/or defenses that would
otherwise be available in a court of law will be fully available to the parties,
and the Arbitrator will be required to apply legal principles with the same
force and effect as if the dispute were adjudicated in a court of law.  Final
resolution of any dispute through arbitration must be consistent with applicable
substantive law and may include any remedy or relief provided by applicable
state or federal statutes.  At the conclusion of the arbitration, the Arbitrator
will issue a written decision that sets forth the essential findings and
conclusions upon which the Arbitrator’s award or decision is based.  Any award
or relief granted by the Arbitrator hereunder shall be final and binding on the
parties hereto and may be enforced by any court of competent
jurisdiction.  Except where the Company is required by law to pay any costs
unique to arbitration (e.g., arbitrator’s fees and room fees), such cost/fee(s)
will be apportioned between the parties in accordance with applicable law, and
any disputes in that regard will be resolved by the Arbitrator.  A party may
apply to a court of competent jurisdiction for temporary or preliminary
injunctive relief in connection with an arbitrable controversy, but only upon
the ground that the award to which that party may be entitled may be rendered
ineffectual without such provisional relief.

27. LEGAL COUNSEL; MUTUAL DRAFTING

Each party recognizes that this is a legally binding contract and acknowledges
and agrees that they had had the opportunity to consult with legal counsel of
their choice.  Each party has cooperated in the drafting, negotiation and
preparation of this Agreement.  Hence, in any construction to be made of this
Agreement, the same shall not be construed against either party on the basis of
that party being the drafter of such language.  Executive agrees and
acknowledges that he has read and understands this Agreement, is entering into
it freely and voluntarily and has been advised to seek counsel prior to entering
into this Agreement and has had ample opportunity to do so. 

IN WITNESS WHEREOF, the Company and Executive have executed this Employment
Agreement as of the date first above written.

﻿

THE COMPANY:

﻿

﻿

By:/s/ Kate W. Duchene

Name:Kate W. Duchene 

Title:Chief Executive Officer

﻿

﻿

EXECUTIVE:

﻿

/s/ Timothy Brackney

Tim Brackney



 

 

--------------------------------------------------------------------------------